IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

ZIGAN KOKOU DANKLOU,                NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-3117

RIVERPOINT BEHAVIORAL,

      Appellee.

_____________________________/

Opinion filed January 11, 2016.

An appeal from the Circuit Court for Duval County.
Harvey L. Jay, III, Judge.

Zigan Kokou Danklou, pro se, Appellant.

Julie W. Allison and David A. Frankel, North Miami Beach, for Appellee.




PER CURIAM.

      AFFIRMED.

BENTON, LEWIS, and BILBREY, JJ., CONCUR.